 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   MADIHA MINER                                     No. 2:19-cv-1623-MCE-KJN PS
12                       Plaintiff,                   ORDER
13            v.
14   US DEPARTMENT OF HOUSING AND
     URBAN DEVELOPMENT,
15
                         Defendant.
16

17
              On August 30, 2019, the magistrate judge filed findings and recommendations, which
18
     were served on Plaintiff and which contained notice that any objections to the findings and
19
     recommendations were to be filed within fourteen (14) days. ECF No. 7. No objections were
20
     filed.
21
              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.
22
     United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
23
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
24
     1983).
25
              The Court has reviewed the applicable legal standards and, good cause appearing,
26
     concludes that it is appropriate to adopt the findings and recommendations in full.
27
     ///
28
                                                      1
 1   ///
 2         Accordingly, IT IS HEREBY ORDERED that:
 3         1. The findings and recommendations (ECF No. 7) are ADOPTED in full;
 4         2. The action is DISMISSED for lack of subject matter jurisdiction pursuant to the
 5             substantiality doctrine;
 6         3. Plaintiff’s motion to cease and desist (ECF No. 3), motion for judgment (ECF No. 4),
 7             motion for summary judgment (ECF No. 5), and motion to proceed in forma pauperis
 8             (ECF No. 6) are DENIED as moot; and
 9         4. The Clerk of the Court is directed to close this case.
10         IT IS SO ORDERED.
11
     Dated: October 11, 2019
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
